DETAILED ACTION

Claim Status
Claims 1-25, 27-30 is/are pending.
Claims 1-25, 27-30 is/are rejected.
Claim 26 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/05/2021 have been withdrawn in view of the Claim Amendments filed 02/03/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 15-25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487),
	in view of WNEK ET AL (US 2007/0251943),
	and in view of EP 0 812 779 (MATSUDA-EP ‘779).
 	BOEHLER ET AL ‘487 discloses a microwaveable food wrap comprising:
• a food-safe coating (1) forming an inner, food-contacting surface;

• a polymeric film layer (2) (e.g., polyester, etc.) with a typical thickness of 0.3-0.75 mils (7.6-19.1 microns);

• a susceptor layer (3);

• an adhesive layer (4) comprising an FDA-approved adhesive;

• a paper layer (5) with a typical weight of 30 lb/ream (~49 g/m2) forming an outward-facing surface.

(entire document, e.g., Figure 1, etc.; line 8-17, col. 1; line 57-65, col. 2; line 9-14, 40-60, col. 3; line 43-63, col. 4; line 31-59, col. 5; line 8-20, col. 8; etc.) However, the reference does not specifically mention metal oxide coated polymer films. 
 	WNEK ET AL ‘943 discloses that it is well known in the art to use barrier films (e.g., but not limited to, silicon oxide-coated polymeric (e.g., polyethylene terephthalate, etc.) films as supports for microwave susceptor layers (e.g., metal layers, metal oxide layers, etc.) used in microwaveable heating sheets (e.g., food heating wraps, etc.).  The reference further discloses that it is well known in the art that microwave susceptor layers can be continuous or discontinuous (e.g., patterned in circles, loops, islands, squares, etc.). The reference further discloses that it is well known in the art to utilize paper layers with a typical weight of 15-60 lbs/ream as dimensionally stable layers in flexible microwaveable heating sheets.  (paragraph 0074, 0082, 0109-0110, 0112-0117, 0121-0122, etc.)
 	MATSUDA-EP ‘779 discloses that it is well known in the art to utilize transparent gas barrier films comprising:
• a first metal oxide coating (e.g., containing aluminum oxide, silicon oxide, etc.); 

• a biaxially oriented plastic film (e.g., polyethylene terephthalate, etc.) with a typical thickness of 1-500 microns; 

• a second metal oxide coating (e.g., containing aluminum oxide, silicon oxide, etc.);

as components in ovenable and/or microwavable packaging laminates or wrapping materials (e.g., for frozen food products, etc.), wherein the barrier packaging laminates can be formed by: providing a biaxially oriented plastic film; coating the plastic film with a metal oxide coating on one or both sides to form a gas barrier film; bonding the gas barrier film to an additional layer (e.g., paper layer, etc.) by dry lamination using an adhesive layer. (line 59-60, page 2; line 10-15, 27-55, page 3; line 45-60, page 5; line 35-46, 52-54, page 6; line 5-12, page 7; line 34-36, page 8; etc.)  
 	Regarding claims 1-6, 9, 15-22, 25, 28-29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known metal oxide-coated barrier films as disclosed in MATSUDA-EP ‘779 as the susceptor-supporting polymeric film layer (2) in the microwaveable food wrap of BOEHLER ET AL ‘487 (as suggested in WNEK ET AL ‘943) in order to provide the BOEHLER ET AL ‘487 wraps with excellent gas barrier properties even when the susceptor layer is discontinuous and/or patterned.
 	Regarding claims 7-8, 23-24, since: (i) BOEHLER ET AL ‘487 does not explicitly state that the disclosed paper weight of 30 lbs/ream is a critical or essential feature of the disclosed microwaveable food wrap; (ii) BOEHLER ET AL ‘487 does not explicitly or clearly teach away or discourage the use of other paper weights; and (iii) paper weight is generally a result-effective parameter with respect to the flexibility and/or rigidity of a paper layer and laminates containing said paper layer (i.e., the heavier the paper weight, the less flexible the paper layer tends be, as illustrated in WNEK ET AL ‘943); one of ordinary skill in the art would have utilized paper layers with weights of less than 30 lbs/ream (e.g., as low as 15 lbs/ream, as suggested by WNEK ET AL ‘943) as the paper layer (5) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide materials with increased flexibility for specific wrapping or packaging applications (e.g., for food products with complex shapes, etc.).
 	Regarding claim 10, one of ordinary skill in the art would have used known, dry lamination adhesives (as suggested in MATSUDA-EP ‘779) which are food-safe (e.g., FDA-approved) and microwave-safe as the adhesive layer (4) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide good adhesion between the paper layer (5) and the susceptor-coated polymeric film (2/3) in order to prevent delamination during usage (e.g., heating) while also avoiding possible contamination of consumable food products with potentially toxic materials.
Regarding claims 11, 16-17, 29, since the barrier films of MATSUDA-EP ‘779 can have metal oxide barrier coatings on both sides of the plastic film, when said barrier films of MATSUDA-EP ‘779 are utilized as polymeric film (2) in the microwaveable food wrap of BOEHLER ET AL ‘487, a metal oxide barrier coating will be positioned between polymeric film (2) and paper layer (5) of MATSUDA-EP ‘779.

Claims 12-14, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487), in view of WNEK ET AL (US 2007/0251943), and in view of EP 0 812 779 (MATSUDA-EP ‘779).
 		as applied to claims 1, 17, 29 above,
	and further in view of STEEVES (US 4,177,314).
	STEEVES ‘314 discloses that it is well known in the art to apply printing on paper layers used as substrates or support layers in wrapping materials (e.g., for food products, etc.).  The reference further discloses that it is well known in the art to apply protective coatings over images printed on paper layers (line 25-66, col. 4; etc.)
 	Regarding claims 12-14, 27, 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply printing as suggested in STEEVES ‘314 to the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to provide decorative effects and/or information.
 Further regarding claims 12-14, 27, 30, one of ordinary skill in the art would have applied known protective coatings as suggested in STEEVES ‘314 (e.g., overprint varnishes, clear coats, etc.) over images printed on the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to protect said printed images from abrasion, scratches, and/or damaging environmental conditions (e.g., moisture, ultraviolet radiation, etc.) and thereby improve the durability of said printed images.
 	Regarding claims 13, 16, 27, one of ordinary skill in the art would have utilized known food-safe materials for all components (e.g., protective coatings for printed images, etc.) of the microwaveable food wraps of BOEHLER ET AL ‘487 in order to avoid possible contamination of food products with potentially toxic materials.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
 	(A) Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/05/2021 have been considered but are moot in view of the Claim Amendments filed 02/03/2022 (i.e., the deletion of “substantially” from claim 5).
 	(B) Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 in the previous Office Action mailed 10/05/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 02/03/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	MAST (US 6,501,059) and MAST (US 2004/0238534) and CAMBAY (US 2009/0050520) disclose microwavable sheet materials containing oxide-coated barrier films.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 5, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787